DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-22 recite the limitation "method as defined in Claim 14" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets dependent Claims 17-22 to be dependent on independent Claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sollner (US 2018/0052245) in view of Grenie (US 2018/0045841).
Regarding Claim 1, Sollner teaches a system for creating a three-dimensional velocity model of a subterranean formation below an ocean floor [#104, #106, #108 of Fig 1; 0002; 0018; 0021-25] comprising: a. a transmitter configured to transmit a signal into the subterranean formation [#118, #126, #138 of Fig 1; 0021-25], i. wherein the subterranean formation has a salt formation above a sediment layer [#106, #112, #114, #116 of Fig 1; 0021-25], ii. wherein the sediment layer is above a basement [#106, #112, #114, #116 of Fig 1; 0021-25], iii. wherein the signal causes seismic waves to travel into the subterranean formation [#106, #128 of Fig 1; 0021-25]; a plurality of dispersed geophones located on the ocean floor [Fig 1; 0021-22], i. wherein the plurality of geophones is configured to receive the refracted seismic waves and output a geophone signal based on the received refracted seismic waves [#122 of Fig 1; 0021-25]; and c. a computer in communication with the plurality of dispersed geophones to receive the output geophone signal [#122 of Fig 1; #1182, #1184 of Fig 11; 0021-25; 0053-59], the computer including at least one processor and at least one memory, the memory comprising a plurality of non-transitory executable instructions that, when executed, cause the at least one processor [#1182, #1184 of Fig 11; 0053-59] to i. determine velocities of refracted seismic waves based, at least in part, on the output geophone signal [Fig 1, 11; 0021-25; 0053-59]
Regarding Claim 8, Sollner teaches a system for creating a three-dimensional velocity model of a subterranean formation below a surface [#104, #106, #108 of Fig 1; 0002; 0018; 0021-25] comprising: a. a transmitter configured to transmit a signal into the subterranean formation [#118, #126, #138 of Fig 1; 0021-25], i. wherein the subterranean formation has a first zone above a second zone [#106, #112, #114, #116 of Fig 1; 0021-25], ii. wherein the second zone is above a basement [#106, #112, #114, #116 of Fig 1; 0021-25], iii. wherein the second zone has a lower seismic propagation velocity than the first zone [#112-#116 of Fig 1; 0021-22], iv. wherein the first zone has a lower seismic propagation velocity than the basement [#112-#116 of Fig 1; 0021-22], v. wherein the signal causes seismic waves to travel into the subterranean formation [#106, #128 of Fig 1; 0021-25] b. a plurality of dispersed receiver nodes located on a surface above the subterranean formation [Fig 1; 0021-22], i. wherein the plurality of nodes is configured to receive the refracted seismic waves and output a node signal based on the received refracted seismic waves [#122 of Fig 1; 0021-25]; and c. a computer in communication with the plurality of dispersed receiver nodes to receive the output node signal [#122 of Fig 1; #1182, #1184 of Fig 11; 0021-25; 0053-59], the computer including at least one processor and at least one memory, the memory comprising a plurality of non-transitory executable instructions that, when executed, cause the at least one processor [#1182, #1184 of Fig 11; 0053-59] to i. determine velocities of refracted seismic waves based, at least in part, on the output node signal [Fig 1, 11; 0021-25; 0053-59], and ii. generate a three-dimensional velocity model of the subterranean formation, based, at least in part, on an inversion and the velocities of the refracted seismic waves [Fig 1, 11; 0021-25; 0053-59]. Sollner does not explicitly teach – but Grenie does teach wherein refraction of the seismic waves by the basement causes at least one of the seismic waves to be conveyed through the second and first zones [#400, #402, of Fig 4; #832, #834, #840 of Fig 8; 0037; 0039-42; 0063]. It would 
Regarding Claim 16, Sollner teaches a method of creating a three-dimensional velocity model of a subterranean formation below an ocean floor [#104, #106, #108 of Fig 1; 0002; 0018; 0021-25] comprising: a. controlling at least one seismic source to emit a plurality of seismic waves into the subterranean formation [#118, #126, #138 of Fig 1; 0021-25], i. wherein the subterranean formation comprises a salt formation above a sediment layer [#106, #112, #114, #116 of Fig 1; 0021-25], ii. wherein the sediment layer is above a basement [#106, #112, #114, #116 of Fig 1; 0021-25], iii. wherein the seismic waves are refracted by the subterranean formation to cause refracted seismic waves [#122 of Fig 1; 0021-25], b. receiving signals from a seismic recording system that is disposed on a surface of the earth [Fig 1; 0021-22], i. wherein the seismic recording system comprises a plurality of nodes [Fig 1; 0021-22], ii. wherein the seismic recording system is configured to receive the refracted seismic waves and output a signal based on the received refracted seismic waves [#122 of Fig 1; 0021-25], c. recording data about the refracted seismic waves using, at least in part, the received signal from the seismic recording system[#122 of Fig 1; #1182, #1184 of Fig 11; 0021-25; 0053-59]; d. determining velocities of the refracted seismic waves based, at least in part, on the recorded data about the refracted seismic waves #122 of Fig 1; #1182, #1184 of Fig 11; 0021-25; 0053-59]; and e. converting the determined velocities of the refracted seismic waves into a three- dimensional velocity model of the subterranean formation [Fig 1, 11; 0021-25; 0053-59]. Sollner does not explicitly teach but Grenie does teach wherein refraction of the seismic waves by the basement causes at least one of the seismic waves to be conveyed through the subterranean formation such that it travels through the sediment layer and salt formation [#400, #402, of Fig 4; #832, #834, #840 of Fig 8; 0037; 0039-42; 0063]. It would 
Regarding Claims 2, 9, and 17, Sollner also teaches to generate a three-dimensional image using the three-dimensional velocity model of the subterranean formation [0018].
Regarding Claims 3 and 18, Sollner also teaches a sediment layer contains a fluid reservoir which contains at least one of hydrocarbon fluids and non-hydrocarbon fluids [#116 of Fig 1; 0021].
Regarding Claims 4, 13, and 19, Sollner also teaches geophones are spread over a geophone area with a longest dimension of at least 25 km; and b. the transmitter travels over a transmitter area with an aperture length of at least 15 km [#122, #126 of Fig 1; 0021-25].
Regarding Claims 5 and 20, Sollner does not explicitly teach – but Grenie does teach a salt formation, the sediment layer, and the basement each has a characteristic depth; b. wherein the geophones are spread over a geophone area with a longest dimension that is determined as a function of the characteristic depths of the salt formation, the sediment layer, and the basement; and c. wherein the transmitter travels over a transmitter area with an aperture length determined by a function of the longest dimension of the geophone area [#400, #402, of Fig 4; #832, #834, #840 of Fig 8; 0037; 0039-42; 0063-5]. It would have been obvious to modify the system of Sollner to use plural sensors to detect refracted waves to optimize the position of the source and streamer vessels.
Regarding Claims 6 and 21, Sollner also teaches a transmitter is located on a boat [#118, #126 of Fig 1; 0018].
Regarding Claims 7, 15, and 22, Sollner also teaches adjacent geophones/nodes are spaced from each other approximately 1 km to 2 km [#122 of Fig 1; 0021-23].
Regarding Claim 10, Sollner also teaches a surface above the subterranean formation is an ocean floor or a surface of dry land [#104, #108 of Fig 1; 0021-25].
Regarding Claim 11, Sollner also teaches receiver nodes are geophones or hydrophones [#122 of Fig 1; 0021-23].
Regarding Claim 12, Sollner also teaches first zone contains a salt formation and the second zone contains a fluid reservoir comprising at least one of hydrocarbon fluids and nonhydrocarbon fluids [#112, #116 of Fig 1; 0021-23].
Regarding Claim 14, Sollner does not explicitly teach – but Grenie does teach a first zone, the second zone, and the basement each has a characteristic depth; b. wherein the receiver nodes are spread over a node area with a longest dimension that is determined as a function of the characteristic depths of the first zone, the second zone, and the basement; and c. wherein the transmitter travels over a transmitter area with an aperture length determined by a function of the longest dimension of the receiver node area [#400, #402, of Fig 4; #832, #834, #840 of Fig 8; 0037; 0039-42; 0063-5]. It would have been obvious to modify the system of Sollner to use plural sensors to detect refracted waves to optimize the position of the source and streamer vessels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645